            Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

DAISY REYES, individually and on behalf of
similarly situated persons,

                     Plaintiff,
       v.                                     Case No. 5:19-cv-934

LINDA SNOW and JOHN RICHMOND,
individually, PIZZA HUT OF SAN ANTONIO        Jury Demanded
NUMBER 1, INC., PIZZA HUT OF SAN
ANTONIO NUMBER 2, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 3 INC., PIZZA
HUT OF SAN ANTONIO NUMBER 6, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER 7,
INC., PIZZA HUT OF SAN ANTONIO
NUMBER 9, INC., PIZZA HUT OF SAN
ANTONIO NUMBER 10, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 11, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER
12, INC., PIZZA HUT OF SAN ANTONIO
NUMBER 13, INC., PIZZA HUT OF SAN
ANTONIO NUMBER 14, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 18, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER
20, INC., PIZZA HUT OF SAN ANTONIO
NUMBER 21, INC., PIZZA HUT OF SAN
ANTONIO NUMBER 25, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 27, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER
28, INC., PIZZA HUT OF SAN ANTONIO
NUMBER 29, INC., PIZZA HUT OF SAN
ANTONIO NUMBER 30, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 31, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER
36, INC., PIZZA HUT OF SAN ANTONIO
NUMBER 37, INC., PIZZA HUT OF SAN
ANTONIO NUMBER 38, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 39, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER
40, INC., PIZZA HUT OF SAN ANTONIO
NUMBER 41, INC., PIZZA HUT OF SAN

 Plaintiff’s Original Complaint                                           Page 1
             Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 2 of 9



ANTONIO NUMBER 42, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 43, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER
44, INC., PIZZA HUT OF SAN ANTONIO
NUMBER 45, INC., PIZZA HUT OF SAN
ANTONIO NUMBER 47, INC., PIZZA HUT
OF SAN ANTONIO NUMBER 48, INC.,
PIZZA HUT OF SAN ANTONIO NUMBER
49, INC., PIZZA HUT OF SAN ANTONIO
NUMBER 50, INC., PIZZA HUT OF SAN
ANTONIO NO. 51, INC., NEWTON
ASSOCIATES, INC., and NEWTON
ASSOCIATES I, LTD. all d/b/a PIZZA HUT
OF SAN ANTONIO, INC.
                 Defendants.

                           PLAINTIFF’S ORIGINAL COMPLAINT

        The above-named Plaintiff, individually and on behalf of all others similarly situated

 (“Plaintiff” and “Class Members” respectively herein) bring this Fair Labor Standards Act

 (“FLSA”) suit against the above-named Defendants (“Defendants”) and shows as follows:

                                         I. SUMMARY

        1.      The FLSA was passed by Congress in 1938 in an attempt to eliminate low wages

 and long hours and to correct conditions that were detrimental to the health and well-being of

 workers. To achieve its humanitarian goals, the FLSA establishes standards of minimum wages

 and “limits to 40 a week the number of hours that an employer may employ any of his employees

 subject to the Act, unless the employee receives compensation for his employment in excess of

 40 hours at a rate not less that one and one-half times the regular rate at which he is employed.”

 Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 707 (1945).

        2.      Defendants violated the FLSA by failing to pay wages to employees who

 performed work for the company both before and after their assigned work shifts and in excess


 Plaintiff’s Original Complaint                                                            Page 2
               Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 3 of 9



of 40 hours per week. Plaintiff brings this action as a collective action pursuant to 29 U.S.C. §

216(b).

                                         II.    PARTIES

          3.      Plaintiff is an individual who was employed by Defendants within the meaning of

the FLSA, during the statutory period and hereby consents to be a party in this action through the

consent form that is attached as “Exhibit A.”

          4.      The Plaintiff and “Class Members” are Defendants’ current and former hourly

paid employees.

          5.      Defendant Linda Snow is individually liable because, during the relevant times,

she held managerial responsibilities and substantial control over terms and conditions of Plaintiff

and Class Members, including the power to hire and fire, supervised and controlled work

schedules and/or conditions of employment, determined rates and methods of pay and/or expense

reimbursements, and maintained employment records and/or held control over employment

records. Defendant Snow may be served wherever she may be found.

          6.      Defendant, John Richmond is individually liable because, during the relevant

times, he was an owner of substantial interests in defendant, served as officer of the entity, and

held managerial responsibilities and substantial control over terms and conditions of drivers’

work as they held the power to hire and fire, supervised and controlled work schedules and/or

conditions of employment, determined rates and methods of pay and/or expense reimbursements,

and maintained employment records and/or held control over employment records. Defendant

may be served at 1009 Austin Highway, San Antonio, Texas 78209 or wherever he may be

found.


Plaintiff’s Original Complaint                                                             Page 3
            Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 4 of 9



       7.      Defendant, PIZZA HUT OF SAN ANTONIO NUMBER 1, INC., PIZZA HUT

OF SAN ANTONIO NUMBER 2, INC., PIZZA HUT OF SAN ANTONIO NUMBER 3 INC.,

PIZZA HUT OF SAN ANTONIO NUMBER 6, INC., PIZZA HUT OF SAN ANTONIO

NUMBER 7, INC., PIZZA HUT OF SAN ANTONIO NUMBER 9, INC., PIZZA HUT OF SAN

ANTONIO NUMBER 10, INC., PIZZA HUT OF SAN ANTONIO NUMBER 11, INC., PIZZA

HUT OF SAN ANTONIO NUMBER 12, INC., PIZZA HUT OF SAN ANTONIO NUMBER

13, INC., PIZZA HUT OF SAN ANTONIO NUMBER 14, INC., PIZZA HUT OF SAN

ANTONIO NUMBER 18, INC., PIZZA HUT OF SAN ANTONIO NUMBER 20, INC., PIZZA

HUT OF SAN ANTONIO NUMBER 21, INC., PIZZA HUT OF SAN ANTONIO NUMBER

25, INC., PIZZA HUT OF SAN ANTONIO NUMBER 27, INC., PIZZA HUT OF SAN

ANTONIO NUMBER 28, INC., PIZZA HUT OF SAN ANTONIO NUMBER 29, INC., PIZZA

HUT OF SAN ANTONIO NUMBER 30, INC., PIZZA HUT OF SAN ANTONIO NUMBER

31, INC., PIZZA HUT OF SAN ANTONIO NUMBER 36, INC., PIZZA HUT OF SAN

ANTONIO NUMBER 37, INC., PIZZA HUT OF SAN ANTONIO NUMBER 38, INC., PIZZA

HUT OF SAN ANTONIO NUMBER 39, INC., PIZZA HUT OF SAN ANTONIO NUMBER

40, INC., PIZZA HUT OF SAN ANTONIO NUMBER 41, INC., PIZZA HUT OF SAN

ANTONIO NUMBER 42, INC., PIZZA HUT OF SAN ANTONIO NUMBER 43, INC., PIZZA

HUT OF SAN ANTONIO NUMBER 44, INC., PIZZA HUT OF SAN ANTONIO NUMBER

45, INC., PIZZA HUT OF SAN ANTONIO NUMBER 47, INC., PIZZA HUT OF SAN

ANTONIO NUMBER 48, INC., PIZZA HUT OF SAN ANTONIO NUMBER 49, INC., PIZZA

HUT OF SAN ANTONIO NUMBER 50, INC., PIZZA HUT OF SAN ANTONIO NO. 51,

INC., NEWTON ASSOCIATES, INC., and NEWTON ASSOCIATES I, LTD. all d/b/a PIZZA


Plaintiff’s Original Complaint                                            Page 4
               Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 5 of 9



HUT OF SAN ANTONIO, INC., is operating as a joint and integrated enterprise for purposes of

the matter in this case. Defendant is authorized to do business, and is doing business in the State

of Texas with their main corporate headquarters being located at 1009 Austin Highway, San

Antonio, Texas 78209. Defendant may be served via its registered agent John M. Richmond,

who may be served at 1009 Austin Highway, San Antonio, Texas 78209 or wherever he may be

found.

                               III.    JURISDICTION AND VENUE

         8.       This Court has jurisdiction over the claim because Plaintiff has asserted a claim

arising under federal law.

         9.       Venue is proper in this District because the events forming the basis of the suit

occurred in this District and Defendants are located here.

                                         IV.     COVERAGE

         10.      At all material times, Defendants acted, directly or indirectly, in the interest of an

employer with respect to Plaintiff and the Class Members.

         11.      At all times hereinafter mentioned, Defendants have been an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         12.      At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         13.      At all times hereinafter mentioned, Defendants have been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)

of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or


Plaintiff’s Original Complaint                                                                  Page 5
             Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 6 of 9



otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that said enterprise has had and has an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).

                              V.     FACTUAL ALLEGATIONS

       14.      Defendants earn in excess of $500,000.00 in gross sales per year.

       15.      Plaintiff worked as hourly-paid, admittedly non-exempt and overtime eligible

worker for Defendants during the three years prior to the filing of this Complaint. In fact,

Plaintiff was employed by Defendants during the last two years and until 2018.

       16.      As an hourly-paid employee, Plaintiff was entitled to be paid each hour that was

worked on Defendants’ behalf. Instead of following the FLSA, Plaintiff and other similarly

situated workers were regularly required to clock out at the end of their scheduled shift time but

continue working. Plaintiff was not compensated for this required, post-shift work.

       17.      Additionally, Plaintiff was not paid overtime at the rate of time-and-one-half her

regular rate of pay, including non-discretionary bonuses, for hours worked in excess of 40 per

week. Plaintiff worked more than 40 hours in a week for Defendants, but much of the time spent

doing work beyond her assigned work shift was not accounted for or paid for at proper overtime

rates. Plaintiff and the Class Members were paid on an hourly basis, but were not properly

compensated for hours worked in excess of 40 in a workweek. Plaintiff and the Class Members

routinely worked in excess of 40 hours per week, but were not paid time-and-one-half their

regular rates of pay for hours in excess of 40 hours per week. Instead, Plaintiff and Class

Members were paid for their assigned shift times rather than the actual hours they worked.


Plaintiff’s Original Complaint                                                             Page 6
             Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 7 of 9



Defendants failed to accurately track and pay for all hours of work, especially for time spent

before and after assigned work shifts.

       18.      Defendants have employed other individuals under the same or similar pay

provisions as Plaintiff, and who were also denied all wages and proper overtime compensation in

the same manner as Plaintiff.

       19.      Defendants have faced multiple lawsuits in the last decade for their wage and

hour violations. Specifically and more than five years ago, Defendants received formal

complaints and were sued for failing to pay another non-exempt, hourly paid employee for all

hours worked. Rather than fix these problems, Defendants’ and their agents specifically

instructed Plaintiff and others to clock out and continue working “off the clock.” Defendants

knowingly, willfully, or with reckless disregard carried out its illegal pattern or practice of failing

to pay overtime compensation with respect to Plaintiff and the Class Members.

                       VI.      COLLECTIVE ACTION ALLEGATIONS

       20.      Plaintiff and the Class Members were all paid on an hourly basis and as such all

admittedly eligible for the benefits of the FLSA under Defendants’ own pay scheme.

       21.      Plaintiff and Class Members were subjected to the same pay provisions in that

they were paid under the same pay plan and were not paid at time-and-one-half their regular rates

of pay for hours worked in excess of 40 hours in a workweek. Like Plaintiff, the Class Members

were instructed by supervisors and expected to clock out and perform post-shift activities “off-

the-clock.” These activities were for the benefit of the company and were a regular and expected

part of Plaintiff’s and the Class Members’ work days.




Plaintiff’s Original Complaint                                                                 Page 7
             Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 8 of 9



       22.      Like Plaintiff, the Class Members routinely worked shifts of 40 hours or more in a

workweek. Thus, additional and uncompensated time should be compensated at the rate of time

and one half the Class Members’ regular rate of pay.

       23.      Defendants’ failure to compensate employees for hours worked in excess of 40 in

a workweek as required by the FLSA results from a policy or practice of paying Plaintiff and

Class Members for their shift time, as opposed to their actual hours of work. This policy or

practice is/was applicable to Plaintiff and the Class Members. Application of this policy or

practice does not depend on the personal circumstances of the Plaintiff or those joining this

lawsuit. Rather, the same policy or practice which resulted in the non-payment of overtime to

Plaintiff applied to all Class Members.

       24.      Defendants knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practice of failing to pay overtime compensation with respect to Plaintiff and

the Class Members.

                VII. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

       25.      During the relevant period, Defendant has violated and is violating the provisions

of Sections 6 and 7 of the FLSA, 29 U.S.C. §§ 206-7, and 215(a)(2), by employing employees in

an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA as aforesaid, for workweeks longer than 40 hours without compensating

such employees for their work in excess of forty hours per week at rates no less than one-and-a-

half times the regular rates for which they were employed or by failing to pay minimum wages to

such employees. Defendants have acted willfully in failing to pay Plaintiff and the Class

Members in accordance with the law.

Plaintiff’s Original Complaint                                                             Page 8
               Case 5:19-cv-00934-XR Document 1 Filed 08/02/19 Page 9 of 9



                                     VIII. RELIEF SOUGHT

        26.       WHEREFORE, cause having been shown, Plaintiff pray for judgment against

Defendant as follows:

        a.        For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid back wages due to Plaintiff (and those who may join in the suit) and for liquidated

damages equal in amount to the unpaid compensation found due to Plaintiff (and those who may

join the suit); and

        b.        For an Order awarding Plaintiff (and those who may join in the suit) the costs of

this action;

        c.        For an Order awarding Plaintiff (and those who may join in the suit) attorneys

fees; and

        d.        For and Order awarding Plaintiff (and those who may join in the suit) pre-

judgment and post-judgment interest at the highest rates allowed by law; and

        e.        For an Order granting such other and further relief as may be necessary and

appropriate.

                                                      Respectfully submitted,
                                                      _/s/ Jay Forester_____________________
                                                      J. FORESTER
                                                      ATTORNEY IN CHARGE
                                                      Texas Bar No. 24087532
                                                      FORESTER HAYNIE PLLC
                                                      400 N. St. Paul Street, Suite 700
                                                      Dallas, Texas 75201
                                                      (214) 210-2100 phone

                                                      ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                              Page 9
